DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed September 13, 2021, is entered.  Applicant cancelled claim 21.  Claims 1 and 3-20 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Organic Electronics 29 (2016) 160-164 in view of Kim et al. (U.S. Publication No. 2017/0346029) and Noh et al. (U.S. Publication No. 2016/0111650).
With respect to claims 1 and 10, Lee teaches an OLED comprising first and second electrodes (ITO, Al) facing one another with an organic layer disposed between the two and comprising an emission layer (UGH3/TSPO1/DMTDAc).  Page 164, Sec. 4.2 Device fabrication.
	Lee further teaches the emission layer comprises a DMTDAc dopant dispersed in a mixed host of UGH3 and TSPO1.  Page 161, Sec. 2, Results and discussion.
	Lee teaches both singlet and triplet energy of DMTDAc was 3.10 eV, which meets the requirements of Equation 1 of the claimed invention.  Page 161, Sec. 2, Results and discussion.

	Furthermore, regarding the specific requirements of Equation 2 of the claimed invention, the EL spectra of Figure 8 appears to satisfy the claimed requirement given the minimal, near-zero EL associated with the 420 nm range.  Additionally, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, DMTDAc, the dopant compound taught by Lee, meets the requirements of Applicant’s Formula 3-1 to 3-4 and is one of the preferred dopants.  See Paragraph 130 of the published application.
	Lee is silent as to whether the host comprises at least one compound selected from a pyrimidine-containing compound, a triazine-containing compound and a cyano group-containing compound, as required by the claimed invention.
	However, Kim, which also deals with OLEDs, teaches mCP is an effective material for a hole transporting host and B3PYMPM (pyrimidine-containing compound) is an effective material for an electron transporting host in an emission layer of an OLED.  Paragraphs 51 and 52.  Similarly to Lee, Kim teaches the emission occurs via delayed fluorescence.  Abstract.  Kim’s mCP is an aromatic amine within the scope of the claimed invention.  Furthermore, Kim’s 
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use B3PYMPM as one of the components of Lee’s mixed host for the emission layer because Kim teaches phosphine oxide-group containing hosts and B3PYMPM are recognized equivalents in the art, meaning the modification has a reasonable expectation of success.
	Furthermore, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use mCP in place of UGH3 because doing so is the simple substitution of one known element for another to obtain predictable results.  Both Lee and Kim teaches UGH3 and mCP are effective host materials for the emission layer of a delayed fluorescent emitter.  Therefore, it’d be obvious to use mCP in place of UGH3 because Kim teaches is to be effective for the same purpose, meaning the modification has a reasonable expectation of success.
Lee and Kim, as combined above, are explicitly silent as to whether the host and dopant meet the requirements of the claimed invention such that the HOMO and LUMO values simultaneously satisfy the requirements of equations 4 and 5.
However, Noh, which deals with OLEDs, teaches when the HOMO of the host and dopant and LUMO of the host and dopant, respectively, have a difference of less than 0.5 eV of one another, the charge transfer efficiency from the host to the dopant is improved.  Paragraph 287.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the dopant and host should be such that the 
With respect to claim 3, modified Lee teaches the host is an electron-transporting host.  Kim, Paragraph 52.
With respect to claim 4, modified Lee teaches the electron-transporting host comprises B3PYMPM, depicted below, which meets the requirements of Formula 1-2 of claimed invention when X11 and X13 are N, X12 is C(R15), R15 is hydrogen, L11, L12 and L13 are all single bonds, R13 is methyl, R11 and R12 are substituted C6 aryls, wherein the substituent groups are C5 heteroaryls and the heteroatom is N.  Paragraph 52.

    PNG
    media_image1.png
    269
    385
    media_image1.png
    Greyscale

With respect to claims 5, 7 and 8, modified Lee teaches the host comprises first and second hosts, wherein the first host is the above-identified pyrimidine-containing B3PYMPM and the second host is mCP, meaning it is different than the first host.  Kim, Paragraphs 51 and 42.  Modified Lee teaches the second host is a hole transporting host comprises mCP (carbazole-containing), which meets the requirements of Formula 2-4.  Paragraph 51.
With respect to claim 6, modified Lee teaches a second host and a dopant meeting the requirements of Applicant’s preferred compounds (mCP and DMTDAc, respectively), which 
However, Noh teaches when the HOMO of the host and dopant and LUMO of the host and dopant, respectively, have a difference of less than 0.5 eV of one another, the charge transfer efficiency from the host to the dopant is improved.  Paragraph 287.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the dopant and host should be such that the difference between the HOMO of the host and dopant and LUMO of the host and dopant, respectively, is less than 0.5 eV because Noh teaches doing so improves the charge transfer efficiency.
With respect to claim 9, modified Lee teaches a weight ratio of the first and second hosts is 20:80 to 80:20, which is within the scope of the claimed invention.  Kim, Paragraph 53.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claim 11, Lee teaches the EDG of the dopant comprises an acridine group and the EWG comprises –S(=O)2.  Lee, Page 161, Scheme 1.
With respect to claim 12, modified Lee teaches the dopant is a delayed fluorescence emitter.  Lee, Abstract and Kim, Abstract.
With respect to claim 13, Lee teaches the amount of dopant in the emission layer is from 10 to 50 wt.%, which covers the claimed range of 0.1 to 30 parts by weight based on 100 parts by weight of the emission layer.  Lee, Page 162, Sec. 2 Results and discussion.
With respect to claim 14, Lee teaches the emission layer emits blue light.  Lee, Abstract.
claim 15, Lee teaches the first electrode is an anode and the second electrode is a cathode and the OLED further comprises a hole transport region (PEDOT:PSS/TAPC/mCP) between the first electrode and the emission layer and an electron transport region (TPBi) between the second electrode and the emission layer.  Page 164, Sec. 4.2 Device fabrication.
With respect to claim 16, Lee teaches the hole transport region comprises an electron blocking layer in the form of mCP and the electron transport region comprises an electron transporting layer in the form of TPBi.  Page 164, Sec. 4.2 Device fabrication.
(3)
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Organic Electronics 29 (2016) 160-164 in view of Kim et al. (U.S. Publication No. 2017/0346029) and Noh et al. (U.S. Publication No. 2016/0111650), as applied to claims 1 and 3-16 above, and further in view of Kim et al. (U.S. Publication No. 2013/0087768) (“Kim2” herein).
With respect to claims 17 and 18, modified Lee is silent as to whether the hole transport region comprises a charge-generation material that is a p-type dopant.
However, Kim2 teaches the hole transporting region of an OLED has a p-type dopant charge-generating material included therein to improve conductivity of the layers.  Paragraph 170.  The p-type dopant can be TCNQ, tungsten or molybdenum oxide, or F4-TCNQ.  Paragraph 170.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include a p-dopant charge-generating 
Furthermore, regarding the LUMO level of the p-type dopant, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges TCNQ, tungsten or molybdenum oxide, or F4-TCNQ meet the LUMO level requirements of the claimed invention.  See paragraphs 193-198 of the published application.
(4)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Organic Electronics 29 (2016) 160-164 in view of Kim et al. (U.S. Publication No. 2017/0346029) and Noh et al. (U.S. Publication No. 2016/0111650), as applied to claims 1 and 3-16 above, and further in view of Lim et al. (U.S. Publication No. 2009/0315452).
With respect to claim 19, Lee teaches the OLED comprises an LiF electron injection layer in the electron transport region but is silent as to whether a lithium complex is present in the electron transport region.
However, Lim, which deals with OLEDs, teaches LiQ, a lithium complex, and LiF are equivalents and interchangeable for one another as electron injection layer materials.  Paragraph 30.

(5)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Organic Electronics 29 (2016) 160-164 in view of Kim et al. (U.S. Publication No. 2017/0346029) and Noh et al. (U.S. Publication No. 2016/0111650), as applied to claims 1 and 3-16 above, and further in view of Seo et al. (U.S. Patent No. 7,741,640).
With respect to claim 20, modified Lee teaches the OLED but is silent as to whether it is disposed within the apparatus required by the claimed invention.
However, Seo teaches an electronic apparatus comprising an OLED having its first electrode in electrical contact with one of a source electrode or a drain electrode of a thin film transistor.  Abstract.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Lee with Seo is the simple substitution of one known element for another to obtain predictable results.  Both modified Lee and Seo teach OLEDs.  Seo teaches the integration of the OLED with a transistor to obtain an organic light-emitting diode.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly integrate modified Lee’s OLED with a transistor to obtain a diode because Seo teaches this to be a known configuration for a diode, meaning the modification has a reasonable expectation of success. 


Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Examiner apologizes for the extended prosecution.
(7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759